PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/516,038
Filing Date: 31 Mar 2017
Appellant(s): Rabe et al.



__________________
Michael A. Sanzo
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 15, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 14, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection is/are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
Claims 30-37 are rejected under 35 U.S.C. 103 as being unpatentable over Bijl et al (WO 97/36996), in view of Pompejus et al (US 20090162892) and Brooks et al (WO 2010/120923), and see Exhibit A, as necessary for evidence of the microbial and genus members of the family Labyrinthulomycetes, cited of record on PTO-892 Form dated October 14, 2020, and cited as reference V.

(2) Response to Argument
Appellants assert three related elements in the current claims that they believe makes the claims non-obvious over the cited prior art.  The Examiner responds to each of these elements, accordingly, hereinbelow.
The Required Range of the Agglomeration Auxiliary is Not Disclosed in the Cited References and Could Not be Arrived at by Optimizing Procedures
	Appellant submits that the range of 0.05% to 6%  required for the agglomeration auxiliary in the current claims is not disclosed in the references cited; and could not be arrived at as the result of optimizing the procedures in the cited references.  However, while Bilj et al do not teach agglomeration auxiliary  in an amount of 0.05 to 6% by weight, the teachings by Pompejus et al and 
Note [0134], lines 1 and 4-14, [0135]-[0136] and [0138], all lines of Pompejus et al, wherein auxiliaries are disclosed to be added  in an amount of 0.4-5% by weight; and note Brooks et al disclose maltodextrin  at [0412], Table 21 , to be present in a percentage of 1.538%; and at [0413], Table 22, as well; of which improves the properties of intact biomass by reducing the glycemic index of the food product, see [0416], all lines and see entire abstract and [0312], all lines, of Brooks et al. Therefore, within these disclosed ranges it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed range of auxiliary in amount of .05 to 6% by weight because it falls within the disclosed ranges of auxiliaries used for particulate biomass products. In particular the auxiliaries are disclosed to be used during spray drying and would have been expected to provide successful results for minimizing dust and likewise any difficult pourability of a biomass product.  		
	Also, Bilj et al do teach their composition is free-flowing, see page 19, lines 27-28; and the amount of dust generated during extrusion and drying for obtaining the particulate biomass is minimal, see page 20, liens 33-34.  Thus, Bilj et al clearly disclose that the preferred particulate biomass is desired to be easy to handle and to be of a size and water content to allow for it to be poured.  Which in turn allows the particulate biomass to be stored and transported more easily as well, see page 20, lines 3-5.  To add an auxiliary to the biomass product of Bilj et al in the disclosed amounts of Pompejus et al and Brooks et al. would have been an obvious modification of Bilj et al.  Furthermore, one of skill would have been motivated to add the auxiliary in the amount of 0.05 to 6%  to a biomass product of Bilj et al because this range is well within the disclosed ranges of auxiliaries of Pompejus et al and Brooks et al.  Thus, one of skill in the art would have recognized the optimum amount to select for based on the 
	Appellants state that the claim 30 requires diameter of from 100 to 2000 micrometers and  Bilj et al require a much broader range of sizes.  However, Bilj et al clearly teach the same diameter (grain size) as claimed by Appellants’ claim 30.  At the lower limit of 100 micrometers and the higher limit of 2000 micrometers.  Bilj et al clearly teach the range of particle size as claimed by Appellants’ claim 30.  Also, all of the granules will have the same size of at least 80%, see page 19, lines 22-25, of the Bilj et al reference.  Example 15 of Bilj et al teach a desired particle size of less than 2000 micrometers, see page 33, lines 12-15.  In fact, several of the examples (e.g. examples 13-18) of Bilj et al show that diameter size of less than 2000 micrometers is desired or no more than 2000 micrometers.  
	So while a larger range may be  disclosed it does not necessarily indicate it is preferred, per se.  Hence the exemplified ranges of Bilj et al do at least suggest an optimum range of 100 to 2000 micrometers; and whether or not a larger range is disclosed is not indicative that this is a preferred range in the whole teachings of Bilj et al. 
 	As mentioned above, the claimed range of 0.05 to 6% is clearly taught, or at least suggested, by Pompejus et al and Brooks et al; and there is considered to be an overlap of the claimed range and disclosed ranges.  Hence based on the teachings of these three references one of skill in the art would have been motivated to provide for agglomeration auxiliary within a range of 0.05 to 6% by weight of said particulate biomass having a particle diameter (grain size) of from 100 to 2000 micronmeters.
No Incentive Exists for Using an Agglomeration Auxiliary in Bilj
	Appellants argue that their objective of having agglomeration auxiliaries in biomass to promote the formation of particles large enough to minimize the hygroscopic and dustiness of the compositions, but not so large to make the compositions difficult to pour (e.g. mix or solubilize) was 
	However, Bilj et al clearly teach there is an incentive to change particle size because the particle characteristics, such as structure and size, are important in order to optimize the drying and/or extraction process, see page 13, lines 27-37 and page 14, lines 1-11, during production of the biomass.  The particles are desired to be compact enough and sized accordingly, to minimize cell disruption.  This will ensure optimal protection for oxidation-sensitive compounds (e.g. lipid) against degradation.  Further, Bilj et al teach using consistency-increasing agent, which is a carbohydrate or organic polymer, such as cellulose.  These are the same auxiliaries disclosed by the secondary teachings, of Pompejus et al and Brooks et al,  wherein they clearly teach the claimed range.  
	Thus, to add an agglomeration auxiliary in the amount as claimed would have been prima facie obvious and one of skill would have been motivated to add an agglomeration auxiliary as an ingredient for a particulate biomass to provide for optimal particle sizes which are disclosed by Bilj et al to be within the claimed ranges of diameter size of the particles. Also the addition of an agglomeration auxiliary would have been expected to improve extrudability as well, during processing of the particulate biomass.  Furthermore, particle size and structure is critical for managing the dustiness and free-flowing characteristics of a particulate biomass.  Therefore, one of skill in the art would have been motivated to add an agglomeration auxiliary to provide for a dust free and free-flowing particulate biomass.
There are Other Claim Elements Affecting Agglomeration that have Not been Taken into Account
	Appellants argue that the claims are interdependent with respect to biomass having a cell content of at least 60% by weight and the cells having at least 20% of the lipid in the biomass.  Bilj et 
	The lipid content of Bilj et al is at least 20% in that it is disclosed to be preferably 30 to 50% by weight, see page 20, lines 7-8 and the granule is the same on the outside as on the inside, see page 20, lines 18-21.  Hence the biomass is comprised of intact cells, see page 6, lines 10-17, page 18, lines 14-19, page 21, line 7, of Bilj et al.   The claimed cell content and lipid content, if not taught, is/are at least suggested by the teachings of the cited prior art based upon the teachings of Bilj et al.  
	Also, the  oxidation-sensitive compounds are taught by Bilj et al to be at risk of degradation during drying, see page 2, lines 8-15.  Thus, there is a recognized need to have the cells of the biomass intact, which would have been expected to provide for lipids within cells and protect them with the cell membranes. Hence, this is further supported by the teachings of Bilj et al which support a biomass of at least 60% by weight and a lipid content of at least 20%;  because Bilj et al do disclose the preferable range of lipid to be between 30 to 50% by weight; and the biomass content to be at least 60% by weight.  
	Furthermore, Appellants argue that the range of agglomeration auxiliary present is not disclosed by the cited prior art.  However, as discussed supra, the claimed range is disclosed, or at least suggested; because Pompejus et al and Brooks et al teach 0.4 to 5% and 1.538%, respectively.  The same agglomeration auxiliaries, or at least functional equivalents thereof, are disclosed by the cited prior art; since they are the same compounds as required by the Appellants’ claimed subject matter.  
	The claims have been considered over the cited prior art above with respect to these critical features of cell content  and auxiliary amount for particulate biomass for providing a particular particle diameter size.  Both are disclosed by the cited prior art as well, to  provide for a particulate supra.  Hence, there is at least a suggested interdependent relationship between the two; since both are disclosed to provide for intact particulate biomass to protect oxidation-sensitive material (e.g. lipid).  Thus, the claims and rendered prima facie obvious over the cited prior art, therefore.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DEBORAH K WARE/Primary Examiner, Art Unit 1651                                                                                                                                                                                                        
June 4, 2021
Conferees:
/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651                                                                                                                                                                                                        

/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653                                                                                                                                                                                                        

Law Office of Michael A. Sanzo, LLC
15400 Calhoun Dr.
Suite 125
Rockville, MD 20855
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.